DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2022 has been entered.

Claim Interpretation
Based on the arguments and claim amendments filed 28 February 2022, claims 1-12 are no longer being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al. (US 2015/0318035).
In regards to claims 1 and 13, Dong teaches an access management apparatus for managing an access to a memory, the memory including a plurality of access regions in which an access stop period is regularly generated (“In one aspect, a DRAM is refreshed on a per-bank basis, meaning that only one memory bank in the DRAM is refreshed and thus unavailable at one time, as opposed to a simultaneous refresh that causes all memory banks to be inaccessible during a refresh window.”, paragraph 0021), and the access management apparatus comprising:
at least one circuit (See figure 8) configured to function as:
an acquisition unit configured to acquire schedule information for the access stop period (“Further, the refresh controller 44 instructs a memory bank 20(0)-20(3) to refresh according to a refresh schedule 45 on a continuous basis as the refresh schedule 45 changes (block 56). For example, the refresh schedule 45 may indicate that the memory banks 20(0)-20(3) are scheduled to refresh one at a time in ascending order in a repeating cycle, as illustrated in FIG. 2.”, paragraph 0027); and
a transmission unit configured to select one access request from among a plurality of access requests to the memory, based on the schedule information, so that an access request which accesses an access region in which generation of the access stop period is scheduled is selected, and transmit the selected access request to the memory (“In addition to controlling access to the DRAM 14 based on the initial priority of each memory transaction 16(0)-16(N), the memory scheduler 42 determines the next memory bank 20(0)-20(3) scheduled to be refreshed according to the refresh schedule 45 (block 58). Using this information, the memory scheduler 42 adjusts the initial priority of each memory transaction 16(0)-16(N) that corresponds to the next memory bank 20(0)-20(3) to be refreshed (block 60).”, paragraph 0027; “However, the memory bank 20(1) is the next memory bank 20(0)-20(3) scheduled to be refreshed beginning at time t1. To avoid delaying a transaction while the memory bank 20(1) is being refreshed, a priority of any memory transaction 16 corresponding to the memory bank 20(1) is increased during the time t0-t1 prior to refreshing the memory bank 20(1). In particular, at time t0-1 the priority of the memory transaction 16(1) is increased to a higher priority than that of the next scheduled memory transaction 16(0). As a result of the increased priority, the memory transaction 16(1) accesses the DRAM 14 prior to the refresh of the memory bank 20(1) at time t1.”, paragraph 0023; Figure 2 shows that transaction 16(1) is a read to bank 1).
In regards to claims 2 and 14, Dong further teaches that the plurality of access regions are bank regions (“In one aspect, a DRAM is refreshed on a per-bank basis, meaning that only one memory bank in the DRAM is refreshed and thus unavailable at one time, as opposed to a simultaneous refresh that causes all memory banks to be inaccessible during a refresh window.”, paragraph 0021).
In regards to claims 3 and 15, Dong further teaches the access stop period is a period during which the plurality of access regions is refreshed (“As opposed to the DRAM refresh scheme illustrated in FIG. 1 that refreshes all of the memory banks 12(0)-12(3) simultaneously, the per-bank refresh scheme in FIG. 2 refreshes each memory bank 20(0)-20(3) one at a time.”, paragraph 0022).
In regards to claims 4 and 16, Dong further teaches that the schedule information includes an access region for which an access is to be stopped (“In addition to controlling access to the DRAM 14 based on the initial priority of each memory transaction 16(0)-16(N), the memory scheduler 42 determines the next memory bank 20(0)-20(3) scheduled to be refreshed according to the refresh schedule 45 (block 58).”, paragraph 0027).
In regards to claims 5 and 17, Dong further teaches that the schedule information includes an order of stop (“In addition to controlling access to the DRAM 14 based on the initial priority of each memory transaction 16(0)-16(N), the memory scheduler 42 determines the next memory bank 20(0)-20(3) scheduled to be refreshed according to the refresh schedule 45 (block 58).”, paragraph 0027).
In regards to claims 6 and 18, Dong further teaches that in the transmitting, priorities of the plurality of access requests to the memory are determined based on the order of stop, and the one access request is selected based on the determined priorities (“Using this information, the memory scheduler 42 adjusts the initial priority of each memory transaction 16(0)-16(N) that corresponds to the next memory bank 20(0)-20(3) to be refreshed (block 60).”, paragraph 0027; “As a result of the increased priority, the memory transaction 16(1) accesses the DRAM 14 prior to the refresh of the memory bank 20(1) at time t1.”, paragraph 0023).
In regards to claims 7 and 19, Dong further teaches that, in the transmitting, priorities of the plurality of access requests to the memory are determined based on the access region for which an access is to be stopped, and the one access request is selected from among the plurality of access requests based on the determined priorities (“Using this information, the memory scheduler 42 adjusts the initial priority of each memory transaction 16(0)-16(N) that corresponds to the next memory bank 20(0)-20(3) to be refreshed (block 60).”, paragraph 0027; “As a result of the increased priority, the memory transaction 16(1) accesses the DRAM 14 prior to the refresh of the memory bank 20(1) at time t1.”, paragraph 0023).
In regards to claims 8 and 20, Dong further teaches that, in a case where the number of access regions in which an access stop period is not generated becomes a threshold or less, a first access region for which an access stop period is not generated is determined as the access region for which an access is to be stopped and the first access region is included in the schedule information (“Using this information, the memory scheduler 42 adjusts the initial priority of each memory transaction 16(0)-16(N) that corresponds to the next memory bank 20(0)-20(3) to be refreshed (block 60).”, paragraph 0027).
In regards to claim 9, Dong further teaches that the threshold is lower than the number of access regions (“With continuing reference to FIG. 7B, if the refresh counter 48 is equal to the priority value 74, the memory scheduler 42 increases the initial priority of each memory transaction 16(0)-16(N) in the memory transaction queue 18 corresponding to the next memory bank 20(0)-20(3) to be refreshed (block 78). If the refresh counter 48 is not equal to the priority value 74 in block 76, or following the increase of the initial priority in block 78, the memory scheduler 42 determines whether the refresh counter 48 is equal to the next refresh value 72 (block 80). … However, if the refresh counter 48 is not equal to the next refresh value 72 at block 80, the memory scheduler 42 decrements the refresh counter 48 (block 82).”, paragraph 0032, this implies that the threshold is two access regions).
In regards to claim 11, Dong further teaches that the transmission unit is a bus system configured to select one access request from a buffer ("The DRAM memory controller 24 is responsible for controlling the flow of data going to and from each DRAM 14, 15 via a memory bus 26. In this example, the memory bus 26 includes two chip selects (CS0, CS1) 28(0), 28(1), corresponding to each DRAM 14, 15, respectively. The memory bus 26 also includes an address/control bus (ADDR/CTRL) 30 that allows the DRAM memory controller 24 to control a memory address accessed for either writing or reading data to or from each DRAM 14, 15 via a data bus (DATA) 32. The memory bus 26 also includes a clock signal (CLK) 34 to synchronize timing between the DRAM memory controller 24 and each DRAM 14, 15 for memory accesses.”, paragraph 0024).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 2015/0318035) in view of Cismas (US 2003/0033493).
In regards to claim 10, Dong teaches claim 7.  Dong fails to adequately teach that the transmission unit selects the one access request by using a process wherein access points are selected in a descending order of priority, and in a case where the priorities of two access points with the lowest priorities are the same, the transmission unit selects the one access request based on an order in which the two access requests are stored.  Cismas teaches that the transmission unit selects the one access request by using a process wherein access points are selected in a descending order of priority (“Command arbiter 64 allows only one of FSMs 58, 60 to send commands to the SDRAM at any given time, according to a priority scheme which takes into account the refresh requirements of the SDRAM and the command priorities assigned by the command scheduler to different slice commands.”, paragraph 0028), and in a case where the priorities of two access points with the lowest priorities are the same, the transmission unit selects the one access request based on an order in which the two access requests are stored (“Preferably, in order to eliminate the need for extra buffering, command scheduler 54 ensures that all read and write commands sent out are in order, notwithstanding any re-ordering of pre-read/write commands. Requiring in-order read and write commands ensures that the client receives or stores requested data in order.”, paragraph 0027) “in order to eliminate the need for extra buffering” (id.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dong with Cismas such that the transmission unit selects the one access request by using a process wherein access points are selected in a descending order of priority, and in a case where the priorities of two access points with the lowest priorities are the same, the transmission unit selects the one access request based on an order in which the two access requests are stored ) “in order to eliminate the need for extra buffering” (id.).
In regards to claim 12, Dong teaches claim 1.  Dong fails to adequately teach that the transmission unit is an arbitration circuit configured to select one access request from among the plurality of access requests.  Cismas teaches that the transmission unit is an arbitration circuit configured to select one access request from among the plurality of access requests (“Command arbiter 64 allows only one of FSMs 58, 60 to send commands to the SDRAM at any given time, according to a priority scheme which takes into account the refresh requirements of the SDRAM and the command priorities assigned by the command scheduler to different slice commands.”, paragraph 0028).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dong with Cismas such that the transmission unit is an arbitration circuit configured to select one access request from among the plurality of access requests in order to avoid conflicts when accessing the memory.

Response to Arguments
Applicant’s arguments, see page 6, filed 16 June 2022, with respect to the 112 rejection have been fully considered and are persuasive.  The 112 rejection of claims 1-12 has been withdrawn. 
Applicant's arguments, see pages 7-8, filed 16 June 2022, with respect to the prior art rejections have been fully considered, but they are not persuasive. Dong’s figure 2 and paragraph 0023 teach exactly this situation.  The read to bank 1, i.e. 20(1), is selected for execution ahead of the read to bank 0 at time t0-1 because, at time t1, a refresh is scheduled to begin on bank 1.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        5 July 2022